DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin Rellinger on 09/02/2021.
	Claims are amended as follows:
1.	(Currently Amended) A measuring system comprising a first measuring device and a second measuring device, 
	wherein the measuring system is configured to, between the first measuring device and the second measuring device:
	determine a first phase shift at a first frequency, wherein determining the first phase shift comprises the first measuring device transmitting a first measuring signal at the first frequency and the second measuring device transmitting a second measuring signal at the first frequency; 
	determine a second phase shift at a second frequency, wherein determining the second phase shift comprises the first measuring device transmitting a third measuring signal at the second frequency and the second measuring device transmitting a fourth measuring signal at the second frequency;
	determine a third phase shift at a third frequency, wherein determining the third 
	wherein the first measuring device comprises:
	a phase difference calculator, configured 
	to calculate a first phase difference between the first phase shift and the second phase shift, and
	to calculate a second phase difference between the second phase shift and the third phase shift;
	wherein the system additionally comprises a range/velocity calculator configured to determine an unbiased distance and/or velocity between the first measuring device and the second measuring device based on the first phase difference and the second phase difference.

	2.	(Currently Amended) The measuring system according to claim 1, wherein the range/velocity calculator[[,]] is additionally configured to:
	determine a first biased distance estimate from the first phase difference; and
	determine a second biased distance estimate from the second phase difference; [[and]]
	wherein the range/velocity calculator determining the unbiased distance and/or velocity between the first measuring device and the second measuring device comprises determining the 


	3.	(Original) The measuring system according to claim 1, wherein the measuring system is configured to determine the first phase shift, the second phase shift , and the third phase shift as roundtrip phase shifts between the first measuring device and the second measuring device.

	4.	(Previously Presented) The measuring system according to claim 1, 
wherein determining the first phase shift comprises:
	the first measuring device transmitting the first measuring signal at the first frequency to the second measuring device;
	the second measuring device determining a first partial phase shift, the first measuring signal has undergone during transmission;
	the second measuring device transmitting the second measuring signal at the first frequency to the first measuring device;
	the first measuring device determining a second partial phase shift, the second measuring signal has undergone during transmission;
	the phase difference calculator is configured to determine the first phase shift by adding the first partial phase shift and the second partial phase shift; and/or
wherein determining the second phase shift comprises:
	the first measuring device transmitting the third measuring signal at the second frequency to 	the second measuring device;

	the second measuring device transmitting the fourth measuring signal at the second frequency to the first measuring device;
	the first measuring device determining a fourth partial phase shift, the fourth measuring signal has undergone during transmission;
	the phase difference calculator determining the second phase shift by adding the third partial phase shift and the fourth partial phase shift; and/or
wherein determining the third phase shift comprises,
	the first measuring device transmitting the fifth measuring signal at the third frequency to the second measuring device,
	the second measuring device determining a fifth partial phase shift, the fifth measuring signal has undergone during transmission,
	the second measuring device transmitting the sixth measuring signal at the third frequency to the first measuring device,
	the first measuring device determining a sixth partial phase shift, the sixth measuring signal has undergone during transmission; and
	the phase difference calculator determining the third phase shift by adding the fifth partial phase shift and the sixth partial phase shift.

	5.	(Previously Presented) The measuring system according to claim 4,
	wherein, for determining the first phase shift, the second measuring device is configured to transmit the second partial phase shift to the first measuring device, and/or

	wherein, for determining the third phase shift, the second measuring device is configured to transmit the sixth partial phase shift to the first measuring device.

	6.	(Original) The measuring system according to claim 5,
	wherein the first measuring device is configured to transmit the third measuring signal a first time period after transmitting the first measuring signal; and/or
	wherein the second measuring device is configured to transmit the fourth measuring signal the first time period after transmitting the second measuring signal; and/or
	wherein the first measuring device is configured to transmit the fifth measuring signal a second time period after transmitting the third measuring signal; and/or
	wherein the second measuring device is configured to transmit the sixth measuring signal the second time period after transmitting the fourth measuring signal. 

	7.	(Original) The measuring system according to claim 4,
	wherein first measuring signal and/or the second measuring signal and/or the third measuring signal are continuous wave signals or inphase/quadrature, I/Q, signals.

	8.	(Previously Presented) The measuring system according to claim 2,
	wherein the range/velocity calculator comprises a distance estimator, configured to:

	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    -
                                    4
                                    π
                                    
                                        
                                            Δ
                                        
                                        
                                            f
                                        
                                    
                                
                            
                            
                                
                                    Δ
                                
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    ; and/or
	determine the second biased distance estimate, as follows:
 	                
                     
                    
                        
                            
                                
                                    d
                                
                                ^
                            
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    C
                                
                                
                                    0
                                
                            
                        
                        
                            -
                            4
                            π
                            
                                
                                    Δ
                                
                                
                                    f
                                
                            
                        
                    
                    
                        
                            Δ
                        
                        
                            
                                
                                    ϕ
                                
                                
                                    2
                                
                            
                        
                    
                
            
	wherein 
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                        
                     is the first biased distance estimate,
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    2
                                
                            
                        
                     is the second biased distance estimate,
	Δf is a frequency spacing between the first frequency and the second frequency as well as between the second frequency and the third frequency,
	C0 is the speed of light in vacuum,
	ΔΦ1 is the first phase difference, and
	ΔΦ2 is the second phase difference.

	9.	(Original) The measuring system according to claim 8, wherein the range/velocity calculator comprises a bias remover, configured to determine the unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate, by solving the following equations for unbiased distance and velocity:
                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            ≈
                            d
                            +
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                            V
                        
                    , and
                
                    
                        
                            
                                
                                    d
                                
                                ^
                            
                        
                        
                            2
                        
                    
                    ≈
                    d
                    +
                    
                        
                            T
                        
                        
                            1
                        
                    
                    V
                    +
                    
                        
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                        
                        
                            
                                
                                    ∆
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            T
                        
                        
                            2
                        
                    
                    V
                
            , 
wherein
	d is the unbiased distance at a start of measuring the signals,
	v is the velocity,
	fc is a carrier frequency,
1 is a time difference between measuring at the first frequency and at the second frequency,
	T2 is a time difference between measuring at the second frequency and at the third frequency,
	Δ1 is a difference of the first frequency and the second frequency,
	Δ2 is a difference of the second frequency and the third frequency,
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                        
                     is the first biased distance estimate, and
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    2
                                
                            
                        
                     is the second biased distance estimate.

	10.	(Previously Presented) The measuring system according to claim 9,
	wherein the bias remover is configured to determine the unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate, as follows:
                
                    d
                    ≈
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    c
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ∆
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            -
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                    
                
            
                
                    v
                    ≈
                    
                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                    
                
            .

	11.	(Previously Presented) The measuring system according to claim 2,
	wherein the measuring system is configured to, between the first measuring device and the second measuring device, determine a plurality phase shifts, each at a different frequency,
	wherein the phase difference calculator is configured to calculate a plurality of phase differences, each of two frequency-adjacent phase shifts of the plurality phase 
	wherein the range/velocity calculator is configured to calculate a plurality of biased distance estimates, each from one of the plurality of calculated phase differences.

	12.	(Previously Presented) The measuring system according to claim 11,
	wherein the bias remover is configured to determine the unbiased distance and/or velocity from the plurality of biased distance estimates, by performing an error minimization or a matching algorithm.

	13.	(Original) The measuring system according to claim 1,
	wherein the measuring system is configured to step through different frequencies for determining a plurality phase shifts by a pre-defined or user-selectable frequency pattern, and
	wherein the frequency pattern is a monotonous frequency rise, or a monotonous frequency fall, or an alternation between higher and lower frequencies, or a pseudo-random frequency order.

	14.	(Previously Presented) A ranging method, comprising the following steps:
	determining a first phase shift at a first frequency, between a first measuring device and a second measuring device, wherein determining the first phase shift comprises transmitting a first measuring signal at the first frequency from the first measuring device and transmitting a second measuring signal at the first frequency from the second measuring device;

	determining a third phase shift at a third frequency, between the first measuring device and the second measuring device, wherein determining the third phase shift comprises transmitting a fifth measuring signal at the third frequency from the first measuring device and transmitting a sixth measuring signal at the third frequency from the second measuring device;
	calculating a first phase difference between the first phase shift and the second phase shift;
	calculating a second phase difference between the second phase shift and the third phase shift;
	determining a first biased distance estimate from the first phase difference; and
	determining a second biased distance estimate from the second phase difference.

	15.	(Previously Presented) The ranging method according to claim 14, further comprising:
	determining an unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate.

	16.	(Cancelled)

	17.	(Cancelled)

	18.	(Previously Presented) The ranging method according to claim -14, wherein determining the first phase shift, the second phase shift, and the third phase shift comprises determining the first phase shift, the second phase shift, and the third phase shift as roundtrip phase shifts between the first measuring device and the second measuring device.

	19.	(Previously Presented) The ranging method according to claim 14, wherein determining the first phase shift comprises:
	transmitting the first measuring signal at the first frequency from the first measuring device to the second measuring device;
	determine a first partial phase shift that the first measuring signal has undergone during transmission;
	transmitting the second measuring signal at the first frequency from the second measuring device to the first measuring device;
	determining a second partial phase shift that the second measuring signal has undergone during transmission; and
	determining the first phase shift by adding the first partial phase shift and the second partial phase shift.

	20.	(Previously Presented) The ranging method according to claim 19, wherein 
	transmitting the third measuring signal at the second frequency from the first measuring device to the second measuring device;
	determining a third partial phase shift that the third measuring signal has undergone during transmission; 
	transmitting the fourth measuring signal at the second frequency from the second measuring device to the first measuring device;
	determining a fourth partial phase shift that the fourth measuring signal has undergone during transmission;
	determining the second phase shift by adding the third partial phase shift and the fourth partial phase shift.

	21.	(Previously Presented) The ranging method according to claim 14, further comprising:
	determining the first biased distance estimate, as follows:
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    -
                                    4
                                    π
                                    
                                        
                                            Δ
                                        
                                        
                                            f
                                        
                                    
                                
                            
                            
                                
                                    Δ
                                
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    ; and/or
	determining the second biased distance estimate, as follows:
 	                
                     
                    
                        
                            
                                
                                    d
                                
                                ^
                            
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    C
                                
                                
                                    0
                                
                            
                        
                        
                            -
                            4
                            π
                            
                                
                                    Δ
                                
                                
                                    f
                                
                            
                        
                    
                    
                        
                            Δ
                        
                        
                            
                                
                                    ϕ
                                
                                
                                    2
                                
                            
                        
                    
                
            
	wherein 
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                        
                     is the first biased distance estimate,
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    2
                                
                            
                        
                     is the second biased distance estimate,
	Δf is a frequency spacing between the first frequency and the second frequency as well as between the second frequency and the third frequency,
0 is the speed of light in vacuum,
	ΔΦ1 is the first phase difference, and
	ΔΦ2 is the second phase difference.

	22.	(Previously Presented) The ranging method according to claim 21, further comprising:
	determining a unbiased distance and/or velocity from the first biased distance estimate and the second biased distance estimate, by solving the following equations for unbiased distance and velocity:
                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            ≈
                            d
                            +
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            ∆
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                            V
                        
                    , and
                
                    
                        
                            
                                
                                    d
                                
                                ^
                            
                        
                        
                            2
                        
                    
                    ≈
                    d
                    +
                    
                        
                            T
                        
                        
                            1
                        
                    
                    V
                    +
                    
                        
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                        
                        
                            
                                
                                    ∆
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            T
                        
                        
                            2
                        
                    
                    V
                
            , 
wherein
	d is the unbiased distance at a start of measuring the signals,
	v is the velocity,
	fc is a carrier frequency,
	T1 is a time difference between measuring at the first frequency and at the second frequency,
	T2 is a time difference between measuring at the second frequency and at the third frequency,
	Δ1 is a difference of the first frequency and the second frequency,
	Δ2 is a difference of the second frequency and the third frequency,
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                        
                     is the first biased distance estimate, and
	                        
                            
                                
                                    
                                        
                                            d
                                        
                                        ^
                                    
                                
                                
                                    2
                                
                            
                        
                     is the second biased distance estimate.

Allowable Subject Matter
Claims 1-15 and 18-22 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
Moshfeghi (US 20090243932, hereinafter “Moshfe”), teaches,
“A measuring system (the present invention improve methods and systems for determining the location of an electronic device, Para. [0006]) comprising a first measuring device (i.e., the combination of electronic devices 102-104) and a second measuring device (electronic device 101), wherein the measuring system is configured to, between the first measuring device and the second measuring device:  determine a first phase shift at a first frequency (signal that travels between device 101 and device 102 has different frequency components Δf1 and a corresponding measurable phase difference ΔΦ1, Para. [0047]), determine a second phase shift at a second frequency (the signal that travels between device 101 and device 103 has different frequency components Δf2 and a corresponding measurable phase difference ΔΦ2, Para. [0047]), determine a third phase shift at a third frequency (the signal that travels between device 101 and device 104 has different frequency components Δf3 and a corresponding measurable phase difference ΔΦ3, Para. [0047])”.

Dent et al. (US 6243587, hereinafter “Dent”), teaches,
“wherein the first measuring device comprises: a phase difference calculator, configured to calculate a first phase difference between the first phase shift and the second phase shift, and to calculate a second phase difference between the second phase shift and the third phase shift (determining a first phase shift for the first received signal; determining a second phase shift for the second received signal; and making the first phase difference measurement based on the first and second phase shifts. Similarly, the second phase difference measurement is preferably performed by determining a third phase shift for the third received signal; determining a fourth phase shift for the fourth received signal; and making the second phase difference measurement based on the third and fourth phase shifts, Col. 2; 37-Col. 3; lines4).”
However, Moshfe and Dent, whether taken alone or combination, do not teach or suggest the following novel features:
 	“A measuring system comprising wherein determining the first phase shift comprises the first measuring device transmitting a first measuring signal at the first frequency and the second measuring device transmitting a second measuring signal at the first frequency, wherein determining the second phase shift comprises the first measuring device transmitting a third measuring signal at the second frequency and the second measuring device transmitting a fourth measuring signal at the second frequency, wherein determining the third phase shift comprises the first measuring device transmitting a fifth measuring signal at the third frequency and the second measuring device transmitting a sixth measuring signal at the third frequency, wherein the system additionally comprises a range/velocity calculator configured to determine an unbiased distance and/or velocity between the first measuring device and the second measuring device based on the first phase difference and the second phase difference”, in combination with all the recited limitations of the claim 1.
	
 	With respect to the allowed independent claim 14:
 	Moshfeghi (US 20090243932, hereinafter “Moshfe”), teaches,
	“A ranging method (the present invention improve methods and systems for determining the location of an electronic device, Para. [0006]) comprising  the following steps: determining a first phase shift at a first frequency (signal that travels between device 101 and device 102 has different frequency components Δf1 and a corresponding measurable phase difference ΔΦ1, Para. [0047]), between a first measuring device (i.e., the combination of electronic devices 102-104) and a second measuring device (electronic device 101), determining a second phase shift at a second frequency (the signal that travels between device 101 and device 103 has different frequency components Δf2 and a corresponding measurable phase difference ΔΦ2, Para. [0047]), between the first measuring device (i.e., the combination of electronic devices 102-104) and the second measuring device (electronic device 101), determining a third phase shift at a third frequency (the signal that travels between device 101 and device 104 has different frequency components Δf3 and a corresponding measurable phase difference ΔΦ3, Para. [0047]), between the first measuring device (i.e., the combination of electronic devices 102-104) and the second measuring device (electronic device 101)”.
Dent et al. (US 6243587, hereinafter “Dent”), teaches,
“calculating a first phase difference between the first phase shift and the second phase shift, and calculating a second phase difference between the second phase shift and the third phase shift (determining a first phase shift for the first received signal; determining a second phase shift for the second received signal; and making the first phase difference measurement based on the first and second phase shifts. Similarly, the second phase difference measurement is preferably performed by determining a third phase shift for the third received signal; determining a fourth phase shift for the fourth received signal; and making the second phase difference measurement based on the third and fourth phase shifts, Col. 2; 37-Col. 3; lines4).”
 However, Moshfe and Dent, whether taken alone or combination, do not teach or suggest the following novel features:
 	“A ranging method comprising wherein determining the first phase shift comprises the first measuring device transmitting a first measuring signal at the first frequency and the second measuring device transmitting a second measuring signal at the first frequency, wherein determining the second phase shift comprises the first measuring device transmitting a third measuring signal at the second frequency and the second measuring device transmitting a fourth measuring signal at the second frequency, wherein determining the third phase shift comprises the first measuring device transmitting a fifth measuring signal at the third frequency and the second measuring device transmitting a sixth measuring signal at the third frequency, determining a first biased distance estimate from the first phase difference; and determining a second biased distance estimate from the second phase difference”, in combination with all the recited limitations of the claim 14.
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641